Citation Nr: 0205447	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This case returns to the Board of Veterans' Appeals (Board) 
following remand in January 2000.  This appeal originates 
from a decision dated in June 1996, by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran provided testimony at hearings before a Hearing 
Officer at the RO in February 1998 and before the undersigned 
Member of the Board, sitting at the RO, in February 1999.  
The transcripts of these hearings are of record.



FINDINGS OF FACT

1. During service, the veteran was treated for various 
complaints including back pain and gastrointestinal 
distress.  However, service medical records reveal no 
complaints, findings, or diagnosis of any kidney 
condition, to include at service separation in April 1953.

2. While the veteran has asserted that he experienced 
continuing symptoms which he believes were representative 
of kidney pathology, the post-service evidence reflects 
that he was hospitalized at a VA facility for complaints 
of left quadrant pain in December 1955, reportedly present 
since the summer of 1954.  

3. During VA hospitalization, from December 1955 to April 
1956, the first documented evidence of left kidney 
pathology was noted when cystoscopic and pyelographic 
studies revealed a cystic, nonfunctioning left kidney with 
marked hydronephrosis.

4. An undated opinion from a VA physician received into the 
record in 1999, noted that if kidney stones were present 
and the veteran's symptoms started in service, then his 
nephrectomy may have resulted from a problem with onset 
during service.

5. A VA medical opinion, dated in October 2000, reached after 
examination and careful consideration of the veteran's 
documented medical evidence and his assertions, rules out 
a relationship between the veteran's left nephrectomy and 
his active military service; this evidence is the most 
probative evidence on the question of medical nexus of 
record.



CONCLUSION OF LAW

A kidney disorder which resulted in left nephrectomy was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The claims file does reflect that the RO has considered the 
VCAA in the adjudication of the claim on appeal.  See January 
2002 Supplemental Statement of the Case.  Moreover, upon 
review of the claims file, the Board finds that the 
notification and development requirements of the VCAA and its 
implementing regulations have, essentially, been satisfied.  
The record reflects that the October 1997 statement of the 
case as well as the March 1998 and January 2002 supplemental 
statements of the case notified the veteran and his 
representative of the applicable law and the evidentiary 
deficiencies of the veteran's claim.  

Furthermore, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records in the 
file.  The RO has obtained the veteran's service records, 
which include reports of his induction examination, in-
service treatment entries, and discharge records.  There 
appears to be no indication that any service medical records 
are missing.  The veteran has been afforded a VA examination 
and relevant medical opinions have been obtained.  The 
veteran also has been afforded the opportunity to present 
testimony and to submit additional evidence in support of his 
claim; both before a Hearing Officer in February 1998 and 
before the undersigned Member of the Board in February 1999.  

Finally, while the veteran, through his representative, has 
requested that additional efforts be taken to attempt to 
obtain records of VA treatment from 1954 to 1957, the Board 
notes that the RO requested these records in January 1997, 
June 1997 and again in February 2000 and no records, other 
than those already associated with the claims folder have 
been located.  The veteran has been notified that these 
records have not been obtained and has been offered the 
opportunity to undertake efforts to obtain these records on 
his own or submit any additional records he may have in his 
possession.  No additional records have been submitted and, 
accordingly, the Board concludes that VA's duty to assist 
with respect to these records has been satisfied.

Under these circumstances, the Board finds the veteran is not 
prejudiced by the Board's consideration of the issue on 
appeal, without first remanding the claim for explicit 
consideration of the VCAA by the RO in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The claim 
is ready to be considered on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may 
legitimately be questioned.  To support a claim for service 
connection based on continuity of symptomatology, competent 
evidence that relates the present condition to the putative 
continuous symptomatology is needed.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.

After careful review of the evidence of record in light of 
the above criteria, the Board must conclude that entitlement 
to service connection for a left nephrectomy has not been 
established.  It is noted that the medical evidence of record 
does not clearly indicate whether the veteran's kidney 
disorder was a congenital defect or disease.  As indicated 
above, if it was determined to be a congenital defect, it 
would not qualify for consideration for service connection 
under applicable legislation.  However, in this case, the 
Board finds such a distinction immaterial as the record does 
not support entitlement to service connection on any basis.  
See VAOGCPREC 82-90.

Although the veteran has alleged that the back pain and 
vomiting he experienced during service represented the onset 
of the cystic, nonfunctioning left kidney with marked 
hydronephrosis, first diagnosed after service discharge, the 
service medical records offer no objective evidence to 
establish the presence of kidney pathology during service, 
including on service separation examination in April 1953, 
which indicated that the veteran's genitourinary system was 
normal.  In view of these findings, there is no medical 
evidence to establish chronic kidney pathology during the 
veteran's period of service.  In the absence of such evidence 
of a chronic disability during service, to establish 
entitlement to service connection, there must be evidence of 
continuity of kidney symptomatology from service discharge 
until the time kidney pathology was definitively diagnosed 
and a medical nexus to relate the post-service diagnosis to 
the symptoms shown in service.  See 38 C.F.R. § 3.303(b).

As it appears that the veteran is attempting to establish 
service connection on the basis of continuity of kidney 
symptoms since service, the Board will carefully review the 
post-service evidence in this context.  See 38 C.F.R. 
§ 3.303(b).  In this regard, there is no question that the 
veteran and other laypersons (such as his brother who has 
offered testimony on his behalf) are competent to provide 
evidence as to observable symptoms, and the veteran is 
competent to report such things as the pain he experienced in 
his back or episodes of gastrointestinal distress including 
vomiting, and the continuing nature of such symptoms.  The 
question, rather, is whether such assertions are credible for 
the purposes of establishing continuity of relevant 
symptomatology from service until the diagnosis was 
definitively reported in 1956.  Given the remainder of the 
veteran's service records, as described above, including the 
lack of pertinent findings on service separation examination 
in April 1953, and the fact that the first post-service 
evidence of any kidney disorder is reflected in the VA 
hospitalization report of 1956, some three years after the 
veteran's discharge, his assertions of continuous kidney-
related symptomatology appear to be of questionable probative 
value for the purpose of establishing continuity of 
symptomatology as required pursuant to 38 C.F.R. § 3.303(b).

Even if, for the sake of argument, the veteran's assertions 
of experiencing continuing alleged kidney-related symptoms 
in- and post-service were accepted as credible, such 
assertions must still be supported by competent medical 
evidence establishing a nexus between the claimed symptoms 
and the cystic left kidney with subsequent left nephrectomy.  
See Savage, 10 Vet. App. at 497-498.  In this case, however, 
there is no such evidence to support the veteran's claim.

Although the record does include an opinion from a VA 
specialist in urology, received by VA in 1999, in which it 
was indicated that if the veteran's left kidney was removed 
due to the presence of stones and if the symptoms began 
during the veteran's period of service, it could be assumed 
that the underlying kidney disorder formed during service, 
this opinion is tentative in nature.  While the Board 
construes this notation as suggesting a possible medical 
nexus between the veteran's active military service and his 
left kidney pathology, upon further inquiry, it is the 
equivocal nature of this opinion which diminishes its 
probative value regarding the merits of the claim for service 
connection with respect to establishing the presence of a 
left kidney disorder during service.  In this regard, the 
Board notes that the physician indicated that if kidney 
stones were present and symptoms started during service, 
(both unproven by the objective documentation of record), 
then his nephrectomy may have resulted from a problem with 
onset during military service.  He then indicated that a 
congenital obstruction of the kidney, an (ureteropelvic 
junction or UPJ) obstruction, could lead to stone formation 
and that if the only finding was an UPJ obstruction, then 
this was probably the result of a congenital problem.  

In view of the ambivalence of the above opinion, the Board, 
in the January 2000 remand, requested an opinion from a VA 
physician in an effort to specifically address the 
relationship between the left nephrectomy and the veteran's 
service.  The physician was requested to respond to the 
following questions:

1. What was the most likely etiology of 
the veteran's non-functioning left 
kidney, first diagnosed in 1956?

2. What is the nature of the kidney 
disorder, i.e., is this a congenital 
or an acquired disorder?

3. If this is a congenital disorder, is 
there any evidence that it 
pathologically increased in severity 
during service beyond the natural 
progress for this disorder?  Please 
explain.

4. If the kidney disorder is acquired in 
nature, given the history as reported 
by the veteran and the symptoms noted 
in service, what is the likelihood 
that the veteran's kidney disorder, 
first diagnosed in January 1956 had 
its onset in service?  Please explain.

Pursuant to the Board's request, and after careful review of 
the veteran's medical history as documented within the claims 
folder, including the opinion from the VA physician received 
into the record in 1999, as noted above, the VA physician 
indicated that there is no evidence that the veteran was 
diagnosed as having renal or ureteral stones during the 
military service and that urinalysis performed at service 
discharge was normal, including a microscopic examination.  
The VA physician further noted that there was no 
documentation of the veteran having acute pyelonephritis in 
the military service to account for the subsequent finding of 
extensive hydronephrosis.  In addition, it was indicated that 
for the veteran to have had hydronephrosis of such severe 
degree, it would certainly most likely have been a long 
standing condition.  In response to the Board's specific 
questions listed above, the VA physician provided the 
following:

1. It would appear to this examiner that 
the most likely etiology of the 
veteran's non-functioning 
hydronephrotic left kidney, first 
diagnosed in 1956, [was] mostly likely 
secondary to congenital ureteral 
pelvic junction obstruction.

2. It would appear that this condition 
most likely was congenital rather than 
an acquired disorder.

3. There is no documentary evidence that 
this condition pathologically 
increased in severity during his 
military service beyond the natural 
progress of this disorder as there 
were actually no significant urinary 
complaints, but rather some GI 
[gastrointestinal] complaints during 
his military service.

4. It does not seem likely to this 
examiner that the onset of the kidney 
disorder was onset [sic] in military 
service.

The Board finds that this examination report is the most 
probative evidence on the question of medical nexus of 
record.  Unfortunately, this evidence weighs against the 
veteran's claim for service connection for the left 
nephrectomy, and, aside from the medical evidence previously 
discussed, the veteran has neither presented nor alluded to 
the existence of any contrary medical opinion evidence to 
support his claim.

As a final point, the Board emphasizes that, however well 
intentioned, neither the veteran's assertions, nor those of 
his family, can, alone, support the claim for service 
connection.  As indicated above, laypersons are competent to 
provide evidence as to symptoms.  However, without medical 
training and expertise, laypersons are not competent to 
provide a probative opinion on the relationship between 
asserted post-service symptoms and either an in-service 
disease or injury, or any current disability for which 
service connection is sought.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Under these circumstances, the Board finds that the claim for 
service connection for left nephrectomy must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for left nephrectomy is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

